Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00400-CR

                                    Stephon MOODY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR12926
                      Honorable Melisa C. Skinner, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 7, 2022.


                                             _____________________________
                                             Patricia O. Alvarez, Justice